Citation Nr: 1422310	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that new and material evidence had not been received sufficient to reopen a claim of entitlement to service connection for schizophrenia, simple type.  This matter has since been transferred to the RO in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2012 videoconference hearing, and a transcript of this hearing is of record.

In February 2013, the Board recharacterized the issue on appeal, as provided on the title page, and remanded the issue for additional development.  

In April 2014, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records.  

The issue on appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In February 2013, the Board remanded this issue of entitlement to service connection for an acquired psychiatric disorder to the RO for additional development, and the Board finds that such development has been completed.  

However, the Board finds that the May 2013 VA examiner's opinion is inadequate to address whether the presumption of soundness is rebutted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111 (West 2002).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In the May 2013 examination report, the VA examiner stated that the Veteran's in-service medical records provide evidence that the "Veteran had symptoms of his psychiatric diagnoses prior to service."  The examiner cited to specific service treatment records that documented the Veteran's reported pre-service history of drug use, auditory and visual hallucinations, and problems maintaining employment as evidence that the Veteran's current psychiatric disorder existed prior to service.  The Board finds that this opinion is sufficient to establish that the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted his entrance into service.  

However, the Board finds that the opinion is not sufficient with regards to whether the Veteran's preexisting acquired psychiatric disorder was aggravated during his service.  The May 2013 VA examiner stated in response to the Board's inquiry that it was "not as likely as not" that the acquired psychiatric disorder increased in severity beyond natural progression during service.  The Board finds that this opinion is not sufficient to satisfy the "clear and unmistakable evidence" standard.  On remand, the Board asks that the VA examiner provide a clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding mental health treatment records for his acquired psychiatric disorder that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  Following the above, the AOJ should obtain an addendum opinion to the May 2013 VA examination for the Veteran's acquired psychiatric disorder by the same VA examiner or another examiner if she is not available.  The claims file and a copy of this remand should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to respond to the following:

a.  Did the Veteran's current acquired psychiatric disorder clearly and unmistakably exist prior to the Veteran's active service (i.e., is it medically undebatable)?

b.  If it is found as medically undebatable that the Veteran's current acquired psychiatric disorder did clearly and unmistakably preexist his active service, can it also be concluded as medically undebatable (clear and unmistakable) that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

c.  Is it at least as likely as not (50 percent or greater probability), that the Veteran's current acquired psychiatric disorder is otherwise etiologically related to the Veteran's active service? 

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



